COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §

  EX PARTE: MELISSA BUCKLEY,                     §             No. 08-20-00224-CR

                       Appellant.                §                Appeal from the

                                                 §              243rd District Court

                                                 §           of El Paso County, Texas

                                                 §              (TC# 20190D03405)

                                            §
                                          ORDER

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until March 16, 2021. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Matthew DeKoatz, the Appellant’s attorney, prepare

the Appellant’s brief and forward the same to this Court on or before March 16, 2021.

       IT IS SO ORDERED this 16th day of February, 2021.

                                                     PER CURIAM

Before Rodriguez, C.J., Palafox and Alley, JJ.